         Case 17-43890-elm13 Doc 45 Filed 05/15/19               Entered 05/15/19 10:25:34          Page 1 of 2
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No.01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
(817)-916-4710

                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
IN RE:                                                                                      CASE NO.: 17-43890-ELM-13
ANGEL REE SANSOM
      AKA: ANGEL RUSK; ANGEL RUSK-SANSOM
      2315 WESTBROOK DR
      CARROLLTON, TX 75007
      SSN/TIN: XXX-XX-7205
DEBTOR                                                        PRE-HEARING CONFERENCE: July 19, 2019 at 8:30 AM

                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO COOPERATE
                        FOR FAILURE TO PROVIDE TAX RETURN, EXTENSION OR AFFIDAVIT
    NOW COMES Pam Bassel, Standing Chapter 13 Trustee, and files this Motion to Dismiss pursuant to 11 U.S. C. §§
521 and 1307. The Trustee would respectfully show the Court as follows:

   1.    Debtor filed a Voluntary Petition and has a duty to cooperate with the Chapter 13 Trustee appointed in this case
         under §521(f).

   2.    On February 06, 2019 the Trustee mailed the Debtor a 2018 Tax Year Reminder Notice which requested the
         Debtor's 2018 Tax Return (with Schedules 1, C, E, or F if filed), Amended Tax Return, Tax Extension, or a Tax
         Affidavit explaining that Debtor was not required to file a Tax Return.
   3.    To date, Debtor has not provided the requested documents. Therefore, the Trustee requests that the Court
         dismiss this case based on Debtor's failure to cooperate.
    WHEREFORE, Trustee prays that this case be DISMISSED and for general relief.


                                                                  Respectfully submitted,
                                                           By:    /s/ Ethan S. Cartwright
                                                                  Ethan S. Cartwright, Staff Attorney
                                                                  Bar No. 24068273
                                                                  PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                                  Bar No. 01344800
                                                                  7001 Blvd 26, Ste 150
                                                                  North Richland Hills, TX 76180
                                                                  (817) 916-4710 Phone
                                                                  (817) 916-4770 Fax


                                                 NOTICE OF HEARING

     You are hereby notified of the filing of the foregoing Trustee 's Motion to Dismiss for Failure to Cooperate. A
pre-hearing conference on the Motion will be held on 7/19/2019 at 8:30 AM at 7001 Blvd 26 , Suite 150, North Richland
Hills, TX 76180. Any objection not resolved or defaulted at the pre -hearing conference will be heard by the Court at 8:30
AM on 8/1/2019 at 501 W 10th Street, 204, Fort Worth, Texas. You do not have to attend the pre -hearing conference or
court hearing unless you oppose the Motion.




Page 1 of 2
TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO COOPERATE
        Case 17-43890-elm13 Doc 45 Filed 05/15/19                 Entered 05/15/19 10:25:34           Page 2 of 2

                                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served on or before the date of filing. Service was
accomplished electronically on Debtor's attorney and all parties entitled to electronic notice and by first class mail on the
Debtor and the parties listed below, if any.

                                                   By:    /s/ Ethan S. Cartwright
                                                          Ethan S. Cartwright




Page 2 of 2
TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO COOPERATE
